Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to the amendment filed on 12/27/2021, in which:
Claims 1-6 were pending.
Claims 1-6 were amended.
Applicants’ amendment to the claims 1-6 has been fully considered and is persuasive.  The claim objection is respectfully withdrawn.
Applicants’ amendments to the claims 1-6 has been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of the claim is respectfully withdrawn.
Claims 1-6 are herein allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through an email from Oliver L. Edwards (Reg. No. 64,711) on 03/14/2022.


Please amend claim 1;

1. 	(Currently Amended) In a computer system, a method for using a spreadsheet as a user interface to a database operably connected to the computer system, the computer system having one or more processors and storage, the method carried out through execution of program instructions executed by the one or more processors, the method comprising: 
instantiating a mapping engine, the mapping engine operable to retrieve, manipulate, and store data in the database, in the spreadsheet, and in a plurality of data structures of types including: 
cell maps, a cell map being a type of data structure adapted to bidirectional mapping or translating of data values inputted and displayed via the spreadsheet to data values stored and retrieved from the database, 
column maps, a column map being a type of data structure associating a database table field with a spreadsheet range column and optionally having one or more cell maps, 
table maps, a table map being a type of data structure associating a query on a database table with a spreadsheet range and optionally having one or more column maps, 
field maps, a field map being a type of data structure associating a database table field with a spreadsheet cell and optionally having one or more cell maps, and 

instantiating the mapping engine including: 
retrieving a template from storage or the database, the template having the spreadsheet, one or more table maps, and one or more record maps of which one is a base record map; 
iterating, over the template's one or more table maps and one or more record maps beginning with the base record map, the following steps: 
if the iteration is for a one of said one or more record maps: using the query associated with said one record map to retrieve a record from the database and iterating over each field map associated with said one record map to update the spreadsheet cell associated with the iterated field map with the data from the retrieved record stored at the field associated with the iterated field map, applying the mapping or translation designated in the cell map associated with the iterated field map, if any, 
if the iteration is for a one of said one or more table maps: using the query associated with said one table map to retrieve one or more records from the database and iterating over each retrieved record as follows: iterating over each column map associated with said one table map to update a spreadsheet cell at R:C in the spreadsheet range associated with said one table map with the data from the iterated retrieved record stored at the field associated with the iterated column map, applying the 
installing calls to the mapping engine into the spreadsheet, whereby when the user attempts an action on the spreadsheet, the mapping engine is called; 
presenting the spreadsheet to the user; 
when the user takes an action affecting a cell in the spreadsheet, invoking the mapping engine to take the following steps: 
determining whether the cell is associated with any table map or record map in the template and, if not, then permitting the action; 
determining whether the cell is in a range associated with any table map in the template and the action is to change the value of the cell and, if so, then: 
permitting the action affecting the cell, 
determining whether any record for the cell exists in the database table associated by the associated table map and inserting a record if no record exists, and 
storing the cell value resulting after the action in the database table after first applying the mapping or translating designated in a cell map associated with the cell, if any; 
determining whether the cell is in a range associated with any table map in the template and the action is to add a row and, if so, performing the action by: 

causing the spreadsheet to insert a new row above the last row in the associated range, 
iterating over each cell in the new row by copying, if the iterated cell is not in any table map or record map, any format and formula of the cell in the same column in the copy of the spreadsheet row to the iterated cell, 
iterating over each field map associated with one or more cells in the new row, updating the iterated field map with the new cell location, and 
iterating over each table map associated with one or more cells in the new row, copying any format from the same column in the copy of the spreadsheet row correspondingly to each of the one or more cells, and if necessary, updating the iterated table map with new row size information; 
determining whether the cell is in a range associated with any table map in the template and the action is to delete a row and, if so, then deleting the corresponding record from the database and refreshing the associated table map to reflect the deletions; and 
determining whether the cell is associated with any table map or record map in the template and not in a range associated with any table map in the template and, if so, then permitting the action affecting the cell and storing the cell value resulting after the action in the database after first applying the mapping or translating designated in a cell map associated with the cell, if any.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in any reasonable combination, disclose the claimed invention. Specifically, the plurality of data structures of types including cell maps, column maps, table maps, field maps, and record maps, following steps using a template until a user takes an action, and subsequent steps depends on the user action are taken as a whole, and the prior art of record, alone or in any reasonable combination, fails to particularly disclose those limitations. Remained unclear limitations are amended as above, therefore, the claim set is in condition of allowance.
The recited limitations of the independent claims, in conjunction with other features of the dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144